U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number CenturyTouch Ltd, Inc. (Name of small business issuer in its charter) Delaware 46-1585936 (State or other Employer jurisdiction of Identification incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Number) Eric YK Wong Chief Executive Officer Stanton House 31 Westgate Grantham NG31 6LX Tel: 01476 591111 (Address and telephone number of registrant's principal executive officesand principal place of business) Please send a copy of all correspondence to: Jillian Ivey Sidoti, Esq 38730 Sky Canyon Drive – Ste A Murrieta, CA 92563 PHONE 323-799-1342 jillian@jilliansidoti.com Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x At May 20, 2014, there were 31,390,000 shares outstanding of the registrant’s common stock. CENTURYTOUCH LTD, INC. INDEX TO FORM 10-Q FOR THE QUARTER ENDED December 31, 2013 Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements F-1 Balance Sheets as of June 30, 2013 and December 31, 2013 F-1 Statements of Operations for the three and six months ended December 31, 2013 and December 31, 2012 F-2 Statements of Cash Flows for the three and six months ended December 31, 2013 and December 31, 2012 and for the year ended June 30, 2013 F-3 Notes to Financial Statements F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Controls and Procedures 6 PART II. OTHER INFORMATION Item 1. Legal Proceedings 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults upon senior securities 8 Item 4. Submissions of matters to a vote of securities holders 8 Item 5. Other Information 8 Item 6. Exhibits 9 Exhibit 31.1 Exhibit 32.1 2 PART I — FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS CenturyTouch Ltd Inc. and subsidiary Unaudited Consolidated Balance Sheets As of December 31, 2013 and June 30, 2013 December 31, June 30, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Other Assets Other Assets - related parties TOTAL CURRENT ASSETS FIXED ASSETS Property, plant, and equipment Land Accumulated depreciation ) ) NET FIXED ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) / EQUITY CURRENT LIABILITIES Bank loans - current portion $ $ Loans payable - related party Accounts payable TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES Bank loans - non current portion TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES — — STOCKHOLDERS' (DEFICIT) / EQUITY Preferred stock ($.0001 par value, 20,000,000 shares authorized, none issued and outstanding — — as of December 31, 2013 and June 30, 2013, respectively) Common stock ($.0001 par value, 500,000,000 shares authorized, 31,390,000 shares, issued and outstanding as of December 31, 2013 and June 30, 2013, respectively) Additional paid in capital Accumulated other comprehensive income (loss) ) Retained earnings ) ) TOTAL STOCKHOLDERS' (DEFICIT) / EQUITY ) ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) / EQUITY $ $ See accompanying notes to financial statements. F-1 CenturyTouch Ltd Inc. and subsidiary Unaudited Consolidated Statements of Operation and Comprehensive Income For the three and six months ended December 31, 2013 and 2012 For the Three months ended For the Six months ended December 31, 2013 December 31, 2012 December 31, 2013 December 31, 2012 Revenues Rental income $ Cost of revenues Gross profits Operating expenses General and administrative Total Operating Expenses Income from operations ) Other income (expenses) Interest expenses ) Total other income (expense) (Loss) income before income taxes ) Income taxes — Net (loss) $ ) $ ) $ ) $ ) Other comprehensive income Foreign currency translation adjustment ) Comprehensive income $ ) $ ) $ ) $ ) Earnings per common share Basic ** ** ** $ ) Fully diluted ** ** ** $ ) Weighted average common shares outstanding Basic Fully diluted ** Less than $.01 See accompanying notes to financial statements. F-2 Unaudited Consolidated Statements of Cash Flows For the six months ended December 31, 2013 and 2012 For the six months ended December 31, 2013 December 31, 2012 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) ) ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Imputed interest Changes in operating assets and liabilities: Trade accounts receivable — Other receivables — Prepaid Expense ) ) Accounts payable ) — Other payables and accrued liabilities — NET CASH (USED IN) PROVIDED BY OPERATING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES: (Repayments) to bank loan ) ) (Repayments to) proceeds from related party loans Contributions from shareholders — 81 NET CASH PROVIDED BY FINANCING ACTIVITIES Foreign currency adjustment NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS: Beginning of period End of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the quarters ended for: Interest $ $ Taxes $ — $ — NON-CASH INVESTING AND FINANCING ACTIVITIES: Incurrence of bank note payable for purchase of building $ — $ — See accompanying notes to financial statements. F-3 CENTURYTOUCH LTD INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED DECEMBER 31, 2 (Expressed in USD) (UNAUDITED) 1. BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with both generally accepted accounting principles for interim financial information, and the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The accompanying unaudited condensed consolidated financial statements reflect all adjustments (consisting of normal recurring accruals) that are, in the opinion of management, considered necessary for a fair presentation of the results for the interim periods presented. Interim results are not necessarily indicative of results for a full year. The unaudited condensed consolidated financial statements and related disclosures have been prepared with the presumption that users of the interim financial information have read or have access to the Company’s annual audited consolidated financial statements for the preceding fiscal year. Accordingly, these unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the related notes for the years ended June 30, 2013 and 2012 thereto contained in the registration statement in Form S-11. 2. ORGANIZATION AND BUSINESS BACKGROUND CenturyTouch Ltd Inc. (the "Company") was incorporated under the laws of the State of Delaware on August 12, 2010. The Company intended to serve as a vehicle to effect an asset acquisition, merger, and exchange of capital stock or other business combination with a domestic or foreign business. The Company has been inactive until its Share Purchase Agreement (the “SPA”) was entered with Centurytouch Ltd., a corporation organized and existing under the laws of United Kingdom (“CTL”) on April 12, 2012. Pursuant to the SPA, William Tay, the sole shareholder of the Company, consummated a sale of 31,390,000 shares of the Company’s common stock to CTL for an aggregate purchase price of $69,990. Simultaneously, CTL entered into a share exchange agreement with all the stockholders of CTL, pursuant to which 53 shares of CTL, representing 100% of the issued and outstanding ordinary shares of CTL, were exchanged for 17,703,960 shares of common stock of the Company. Upon completion of the exchange, CTL became a wholly-owned subsidiary of the Company and Eric Y. K. Wong, the founder and majority shareholder of CTL, then owned a ‘controlling interest’ in the Company representing 61% of the issued and outstanding shares of Common Stock. On April 21, 2012, the Company changed its name from Kallisto Ventures, Inc. to CenturyTouch Ltd Inc. to more accurately reflect its business after the share exchange transaction with CTL aforementioned. F-4 The share exchange transaction has been accounted for as a reverse acquisition and recapitalization of the Company whereby CTL is deemed to be the accounting acquirer (legal acquiree) and the Company to be the accounting acquiree (legal acquirer). The accompanying consolidated financial statements are in substance those of CTL, with the assets and liabilities, and revenues and expenses, of the Company being included effective from the date of share exchange transaction. The Company is deemed to be a continuation of the business of CTL, which owns and operates multi-unit properties throughout the Midlands area of England. Accordingly, the accompanying consolidated financial statements include the following: (1) The balance sheet consists of the net assets of the accounting acquirer at historical cost and the net assets of the accounting acquiree at historical cost; (2) The financial position, results of operations, and cash flows of the accounting acquirer for all periods presented as if the recapitalization had occurred at the beginning of the earliest period presented and the operations of the accounting acquiree from the date of share exchange transaction. The Company and CTL are hereafter collectively referred to as the “Company”. 3. RECENTLY ISSUED ACCOUNTING STANDARDS The Company has reviewed all recently issued, but not yet effective, accounting pronouncements up to ASU 2014-05, and does not believe the future adoption of any such pronouncements may be expected to cause a material impact on its consolidated financial condition or the consolidated results of its operations. 4. OTHER ASSETS – RELATED PARTIES As of December 31, 2013, the balance in other assets – related parties was $40,829. The Company received services in connection with its daily operations from the companies owned by Mr. Eric Wong, the Company’s President and Chief Executive Officer. Other Assets – related parties is to record the prepayments the Company made for these services. 5. PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment are comprised of the following amounts at the respective dates: As of December 31, June 30, Cost: Rental properties – commercial and residential $ $ Land Furniture and fixture Total Accumulated depreciation ) ) Net $ $ The value of land is evaluated by the Company periodically to determine the recoverability rather than depreciated over time. No impairments of land were recognized during the periods ended December 31, 2013 and 2012, respectively. During the periods ended December 31, 2013 and 2012, the Company had depreciation expenses of $64,358 and $64,683, respectively, included in cost of revenues. F-5 6. NOTES PAYABLE – RELATED PARTIES The Company had outstanding balances on its notes payable to Eric Y. K. Wong (“Mr. Wong”), the President and majority shareholder of the Company, in amount of $2,641,654 and $2,383,413 as of December 31, 2013 and June 30, 2013, respectively. The funds borrowed from the Company’s President were to fund the Company’s purchase of properties and daily operations. There are no formal promissory notes but rather an oral agreement between the President and the Company. The notes are unsecured, due on demand with imputed interest at the rate of 5% per annum. Accordingly, the imputed interest expenses of $63,091 and $58,079 during the periods ended December 31, 2013 and 2012, respectively, were credited to additional paid in capital as shareholder’s contribution. 7. NOTES PAYABLE The Company had outstanding balances on its notes payable of the following amounts as of December 31, 2013 and June 30, 2013: As of December 31, June 30, Aldermore Bank PLC, interest rate of 5.35%+LIBOR*, due on December 20, 2031 Total notes payable $ $ Less: Current portion of notes payable ) Total long-term notes payable $ $ * LIBOR London Interbank Offered Rate The mortgage finance with Aldermore Bank PLC commenced on February of 2012 and secured by the following properties with total book value of approximately $3,652,627 as of December 31, 2013. 240 Derby Road, Nottingham, NG7 1NX 27-29 Westgate & 61-63 Welby Street, Grantham, Lincolnshire, NG34 6LX 310, 312, 314, & 343 Carlton Hill, Nottingham, NG4 1JE 53 High Street, King’s Lynn, Norfolk, PE30 1BE 62 Gold Street, Northampton, NN1 1RS 453 Firth Park Road, Sheffield, S5 6QQ 8. CAPITAL STRUCTURE As of December 31, 2013, the Company was authorized to issue 500,000,000 shares of common stock, par value $.0001 per share, of which 31,390,000 shares issued and outstanding, and was authorized to issue 20,000,000 shares of preferred stock, par value $.0001 per share, none of which issued and outstanding. F-6 9. INCOME TAXES United States The Company was incorporated under the laws of the State of Delaware and is subject to U.S. tax. No provisions for income taxes had been made as the Company had no taxable income for the years presented. United Kingdom The Company’s subsidiary is located in United Kingdom, which is subject to United Kingdom corporate tax. Provisions for corporate taxes had been accrued. The Company uses the asset and liability method, where deferred tax assets and liabilities are determined based on the expected future tax consequences of temporary differences between the carrying amounts of assets and liabilities for financial and income tax reporting purposes. There were no material timing differences and therefore no deferred tax asset or liability as of December 31, 2013 and June 30, 2013. There was a net operating loss carry forward as of December 31, 2013 of approximately $688,647. The effective income tax expense for the periods ended December 31, 2013 and 2012 are as follows: December 31, 2013 December 31, 2012 Current taxes $
